EXHIBIT 10.1

RETIREMENT, CONSULTING SERVICES AND RELEASE AGREEMENT

This Retirement, Consulting Services and Release Agreement (this “AGREEMENT”) is
between William Ordemann (“RETIREE”) and Enterprise Products Company, a Texas
corporation (“COMPANY”).

For purposes of this AGREEMENT, the term “COMPANY AFFILIATE(S)” means (i) EPCO
Holdings, Inc., (ii) Enterprise Products OLPGP, Inc., (iii) Enterprise Products
Partners L.P. (“EPD”), (iv) Enterprise Products Holdings LLC, (v) Enterprise
Products Operating LLC, (vi) Dan Duncan, LLC, (vii) the respective subsidiaries
and affiliates of any of the foregoing entities, (viii) any other entity which
is controlled, directly or indirectly, individually, collectively or in any
combination, by the COMPANY and/or any of the foregoing entities, (ix) any other
entity which is controlled, directly or indirectly, individually, collectively,
or in any combination, by Dan L Duncan’s descendants or any trusts (including
voting trusts) for any of their respective benefit, and (x) any predecessors,
subsidiaries, related entities, officers, directors, equity owners, parent
entities, agents, attorneys, employees, successors, or assigns of any of the
foregoing.

WITNESSETH

Whereas, RETIREE retired from the COMPANY on August 16, 2019 (the “RETIREMENT
DATE”), and upon such retirement ceased to be an employee of the COMPANY or any
COMPANY AFFILIATE.

Whereas, RETIREE gave proper notice of his intent to retire (or the COMPANY, in
its discretion, waived all or part of any required notice period).

Whereas, RETIREE and COMPANY desire to enter into this AGREEMENT whereby COMPANY
pays RETIREE a retainer pursuant to which RETIREE may provide consulting and
advisory services to COMPANY or any COMPANY AFFILIATE. ·

Whereas, RETIREE, during RETIREE’s employment, had access to trade secrets
and/or proprietary and confidential information belonging to COMPANY and COMPANY
AFFILIATES.

Whereas, RETIREE will have access to trade secrets and/or proprietary and
confidential information belonging to COMPANY and COMPANY AFFILIATES in order to
provide consulting and advisory services under this AGREEMENT.

Whereas, RETIREE and COMPANY desire to clarify RETIREE’s obligations with
respect to any trade secrets and/or proprietary and confidential information
acquired during RETIREE’s employment or RETIREE’s provision of CONSULTING
SERVICES hereunder.



--------------------------------------------------------------------------------

Whereas, RETIREE and COMPANY desire to avoid any potential claims or
disagreements that may arise in the future.

Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, RETIREE and COMPANY
hereby agree:

Section 1.     Health Benefits after RETIREMENT DATE and COBRA Premium Payment.
COMPANY, in exchange for the promises of RETIREE contained below, agrees as
follows:

As RETIREE was enrolled in the COMPANY’s group health plans as an active
employee on the RETIREMENT DATE, such benefits will terminate on August 31,
2019. If RETIREE timely and properly exercises RETIREE’s health coverage
continuation rights under COBRA following RETIREE’s retirement, RETIREE may
receive COBRA coverage. In return for signing and not revoking this AGREEMENT,
and if RETIREE timely elects COBRA coverage, RETIREE’s monthly COBRA premium
will be paid on RETIREE’s behalf by COMPANY (the “COBRA PREMIUM PAYMENT”) (any
taxes on such COMPANY payment on RETIREE’s behalf shall be RETIREE’s sole
responsibility and liability) until the earliest of (i) the expiration of the
first 18 full calendar months immediately following the RETIREMENT DATE,
(ii) the date RETIREE obtains subsequent employment with health benefit
coverages available to RETIREE, or (iii) the expiration or termination of
RETIREE’s COBRA rights.

Section 2.    Vesting of Awards Under Long-Term Incentive Plans. If, and only
if, this AGREEMENT is timely executed by RETIREE and becomes irrevocable as
provided below, then, in exchange for the promises and the release of claims by
RETIREE as provided below, COMPANY agrees that RETIREE’s termination of
employment on the RETIREMENT DATE shall constitute a “Qualifying Termination”
for purposes of RETIREE’s vesting in the equity-based award agreements by and
between COMPANY and RETIREE that are set forth on Exhibit A attached hereto (the
“INCENTIVE PLAN AWARDS”) ; provided, however, that nothing in this AGREEMENT
shall terminate or modify any “clawback provision” that is provided in the grant
agreement for any INCENTIVE PLAN AWARD.

Section 3.    Consulting Arrangement.

A.     Assistance and Cooperation; Consulting Services. RETIREE and COMPANY
agree that RETIREE has been a key employee of the COMPANY and that he has unique
experience and knowledge that is valuable to the COMPANY going forward. RETIREE
and COMPANY further agree that it would be valuable for RETIREE to assist with
the orderly transfer of RETIREE’s work post-retirement and to assist with
certain legal matters. Accordingly, COMPANY hereby retains RETIREE to render
such services as set forth on Exhibit B (the “CONSULTING SERVICES”) or as the
COMPANY and RETIREE may otherwise agree in writing, during the TERM (as defined
below).

B.    Term. RETIREE shall be reasonably available at mutually agreeable times to
provide the CONSULTING SERVICES to the COMPANY during the period commencing on
the RETIREMENT DATE (the “EFFECTIVE DATE”) of this AGREEMENT and continuing for
24 months thereafter (the “TERM”).



--------------------------------------------------------------------------------

C.    Expenses. The COMPANY shall reimburse RETIREE for any out-of-pocket
expenses that RETIREE incurs in the course of providing the CONSULTING SERVICES;
provided, however, that RETIREE has obtained the prior written approval of the
COMPANY for any such expenses or the expenses are otherwise in accordance as
established in writing by the COMPANY and furnished to RETIREE from time to
time.

D.    Indemnification. The COMPANY will indemnify, defend, reimburse and hold
harmless RETIREE from and against and in respect of any and all claims,
liabilities, losses, costs, expenses (including reasonable attorneys’ fees and
costs of investigation) or damages (collectively, “LIABILITIES”) incurred or
suffered by RETIREE in connection with, arising out of, or relating to, directly
or indirectly, RETIREE’s performance of the CONSULTING SERVICES hereunder, EVEN
IF SUCH LIABILITIES AROSE IN WHOLE OR IN PART FROM THE ACTIVE, PASSIVE, SOLE OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF RETIREE, except that
such indemnity will not apply in cases in which any such LIABILITIES are
determined by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or intentional
misconduct of RETIREE or from any failure by RETIREE to follow any lawful
direction of the COMPANY.

E.     Independent Contractor. During the TERM, RETIREE shall be an independent
contractor of the COMPANY, shall not be an employee or agent of the COMPANY or
any COMPANY AFFILIATE and shall not have any authority to act on behalf of or
bind the COMPANY or any COMPANY AFFILIATE. Any action taken by RETIREE during
the TERM will not bind the COMPANY or any COMPANY AFFILIATE or create any claim
against the COMPANY or any COMPANY AFFILIATE. Unless otherwise specifically
authorized by this AGREEEMENT or any later agreement between the COMPANY and
RETIREE, RETIREE has no authority to transact any business or make any
representations or promises in the name of the COMPANY or any COMPANY AFFILIATE
during the TERM.

F.    No Benefits. During the TERM, RETIREE understands and agrees that he is an
independent contractor and that he will not be eligible to participate in, and
will not be eligible for benefits under, any employee benefit plan, program or
arrangement maintained by the COMPANY or any COMPANY AFFILIATE.

G.    No Insurance. Except as set forth in Section 1 above, RETIREE acknowledges
that the COMPANY will not maintain any comprehensive general liability, workers’
compensation or other insurance on behalf of RETIREE and that it is the sole
responsibility of RETIREE to obtain and keep in force such insurance as RETIREE
determines appropriate. RETIREE assumes all risk in connection with the adequacy
of any and all such insurance which he elects to obtain.

H.    Consideration. As compensation for RETIREE’s agreements herein, including
RETIREE’s commitment to be reasonably available at mutually agreeable times to
perform CONSULTING SERVICES, and RETIREE’s covenants contained in Section 11
hereof, the COMPANY shall pay to RETIREE a retainer fee of $300,000.00 per year
of the TERM, plus an additional fee of $500.00 per hour for each hour of
CONSULTING SERVICES provided. The retainer fee shall be paid at the rate of
$25,000.00 per month, but shall be delayed until the first day of the month
following the six-month anniversary of the RETIREMENT DATE. On such



--------------------------------------------------------------------------------

date, COMPANY shall pay RETIREE in a lump sum the aggregate amount of the
monthly retainer fees that COMPANY otherwise would have paid RETIREE prior to
that date had they not been delayed. COMPANY shall issue a 1099 Form for the
value of the CONSULTING SERVICES rendered by RETIREE, and RETIREE shall be
responsible for the payment of the taxes on the compensation he receives for the
CONSULTING SERVICES he renders to COMPANY or any COMPANY AFFILIATE.

Section 4.    Lump Sum Payment. As further consideration for the promises of
RETIREE in this AGREEMENT, COMPANY agrees to pay RETIREE a single lump sum of
$150,000.00 (the “LUMP SUM PAYMENT”) on or before the fifth business day after
the last day of the TERM. COMPANY shall issue a 1099 Form for the LUMP SUM
PAYMENT, and RETIREE shall be responsible for the payment of the taxes on the
LUMP SUM PAYMENT.

Section 5.    RETIREE’s Rights to Consideration. RETIREE acknowledges and agrees
that, unless and until this AGREEMENT becomes irrevocable as provided below,
RETIREE has no rights to receive the consideration set forth in Sections 1, 2, 3
or 4. RETIREE further acknowledges and agrees that the consideration RETIREE
receives pursuant to this AGREEMENT is in addition to all other consideration
that RETIREE is or may be entitled to receive pursuant to or based upon
RETIREE’s employment, or the termination of such employment, with the COMPANY or
any COMPANY AFFILIATE. RETIREE further acknowledges and agrees that payment of
the foregoing amounts in Sections 1, 2, 3 or 4 is, and shall be deemed to be, in
full and complete satisfaction of any and all obligations, if any, of COMPANY
and/or any COMPANY AFFILIATE to RETIREE in respect of RETIREE’s employment with
and separation from COMPANY and/or any COMPANY AFFILIATE or otherwise.

Section 6.    Prior Rights and Obligations. Except as otherwise provided for in
this AGREEMENT, this AGREEMENT extinguishes all rights, if any, which RETIREE
may have, contractual or otherwise, including but not limited to any long term
incentive agreement, employee partnership agreement (including, without
limitation, the Agreement of Limited Partnership of EPD PubCo Unit I L.P., as
amended and/or restated to date), stock option agreement, and/or retention bonus
agreement, relating to RETIREE’s employment with, or retirement from, COMPANY or
any COMPANY AFFILIATE.

Section 7.    Voluntary Termination; Resignations. RETIREE acknowledges and
agrees that, effective on the RETIREMENT DATE, RETIREE voluntarily terminated
RETIREE’s employment with the COMPANY and any COMPANY AFFILIATE and resigned
from all positions and titles RETIREE then held with the COMPANY and any COMPANY
AFFILIATE, including, if applicable, as an officer and/or a director thereof.

Section 8.    Release.

A.    Release and Waiver. RETIREE hereby releases COMPANY and. all COMPANY
AFFILIATES from all claims or demands RETIREE has, may have, or may have had
based on or in any way related to RETIREE’s employment with COMPANY or any
COMPANY AFFILIATE, the retirement from or termination of that employment, or
based on any previous act or omission by or on behalf of COMPANY or any COMPANY
AFFILIATE, for any and all



--------------------------------------------------------------------------------

claims or demands based on any facts or events, whether known or unknown by
RETIREE, that occurred on or before the date of RETIREE’s execution of this
AGREEMENT. RETIREE further waives any right RETIREE may have with respect to the
claims or demands from which COMPANY or any COMPANY AFFILIATE is herewith
released. This release and waiver includes any rights or claims RETIREE may have
under, but not limited to, the Age Discrimination in Employment Act (ADEA) and
the Older Worker Benefit Protection Act (OWBPA), which prohibits age
discrimination in employment; Title VII of the Civil Rights Acts of 1964, as
amended, which prohibits discrimination in employment based on race, color,
national origin, religion or sex (including claims of sexual harassment); 42
U.S.C. § 1981, which prohibits race discrimination; claims under the Family and
Medical Leave Act; the federal and Texas Equal Pay Acts, which prohibit paying
men and women unequal pay for equal work; wage and hour claims under the Fair
Labor Standards Act (FLSA) and the Texas Pay Day Law; the Rehabilitation Act of
1973 and the Americans with Disabilities Act, which prohibit discrimination on
the basis of handicap or disability; the Employee Retirement Income Security
Act; claims for discrimination under the Texas Commission on Human Rights Act as
codified in the Texas Labor Code; claims for discrimination or retaliation under
the Texas Workers’ Compensation Act; or any other federal, state or local laws
or regulations prohibiting employment discrimination, retaliation or harassment.
This release and waiver also includes any claims for wrongful discharge, whether
based on claimed violations of statutes, regulations or public policy, or based
on claims in contract or tort. This release and waiver also includes any claims
that RETIREE suffered any harm by or through the actions or omissions of COMPANY
or any COMPANY AFFILIATE, including, but not limited to, negligence claims and
any other tort or contract claims.

B.    Scope of Release/Non-release of Future Claims Based on Subsequent Acts or
Omissions. The release and waiver, to which RETIREE voluntarily agrees, covers
all claims or demands based on any facts or events, whether known or unknown by
RETIREE, that occurred on or before the date of RETIREE’s execution of this
AGREEMENT. RETIREE fully understands that if any of the facts or circumstances
on which RETIREE premises RETIREE’s execution of this release and waiver be
found, suspected or claimed hereafter to be other than or different from the
facts and circumstances now believed by RETIREE to be true, RETIREE nonetheless
expressly accepts and assumes the risk of such possible differences in fact or
circumstances and agrees that this release and waiver shall be and remain
effective notwithstanding any such difference in any such fact or circumstances.
COMPANY acknowledges that RETIREE has not released any rights or claims that
RETIREE may have under the ADEA that arise after the date this release and
waiver is executed.

C.    No Future Lawsuits, Complaints, or Claims. RETIREE hereby waives RETIREE’s
right to file any charge or complaint against COMPANY or any COMPANY AFFILIATE
arising out of RETIREE’s employment with or separation from employment on or
before the date of RETIREE’s execution of this AGREEMENT before any federal,
state or local court or any federal, state or local administrative agency,
except where such waivers are prohibited by law. This AGREEMENT, however, does
not prevent RETIREE from reporting possible violations of federal law or
regulation to any government agency or entity, making disclosures to any
governmental agency or entity where such disclosures are protected under federal
law or regulation, communicating with, filing a charge with, or participating in
an investigation conducted by, any governmental agency, including, without
limitation, the EEOC, the SEC or applicable



--------------------------------------------------------------------------------

state/city fair employment practices agency, to the extent required or permitted
by law, provided that in each case, such communications with a government agency
are consistent with all applicable laws; provided, that, except as required by
law, RETIREE hereby agrees not to accept any award or settlement from any source
or proceeding (including, but not limited to, any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived in this AGREEMENT. RETIREE acknowledges that RETIREE has no pending
workers’ compensation claims and that this AGREEMENT is not related in any way
to any claim for workers’ compensation benefits. RETIREE further acknowledges
that RETIREE has no basis for such a claim.

Section 9.    ADEA Rights. RETIREE further acknowledges that:

A.     RETIREE has been advised in writing by virtue of this AGREEMENT that
RETIREE has the right to seek legal counsel before signing this AGREEMENT.
RETIREE understands and agrees that this AGREEMENT shall be null and void for
all purposes if RETIREE signs (or has signed) this AGREEMENT prior to the
RETIREMENT DATE;

B.    RETIREE has been given twenty-one (21) calendar days after the RETIREE’s
receipt of this AGREEMENT within which to consider the waivers included in this
AGREEMENT. The RETIREE may knowingly and voluntarily waive the remainder of the
twenty-one (21) day consideration period, if any, following the date the RETIREE
signs this AGREEMENT below. RETIREE acknowledges RETIREE has not been asked by
COMPANY to shorten the time period for consideration of whether to sign this
AGREEMENT and that the COMPANY has not threatened to withdraw or alter the
benefits due RETIREE prior to the expiration of the twenty-one (21) day period,
nor has the COMPANY provided different terms to RETIREE if RETIREE chooses to
sign the AGREEMENT prior to the expiration of the twenty-one (21) day
consideration period. RETIREE understands that having waived some portion of the
twenty-one (21) day consideration period may allow the COMPANY to expedite the
processing of benefits provided to RETIREE in exchange for signing the
AGREEMENT. RETIREE further agrees that changes, whether material or immaterial,
do not restart the running of the twenty-one (21) day period;

C.    RETIREE has seven (7) calendar days after signing this AGREEMENT to revoke
it. This AGREEMENT will not become effective or enforceable until the revocation
period has expired. Any notice of revocation of the AGREEMENT is effective only
if given to Karen D. Taylor, Senior Vice President, Human Resources (at the
delivery address of COMPANY set forth in Section 14 below), in writing by the
close of business at 5:00 p.m. on the seventh (7th) day after the signing of
this AGREEMENT; and

D.    RETIREE agrees that RETIREE is receiving, pursuant to this AGREEMENT,
consideration that is in addition to any that RETIREE may be entitled to
pursuant to RETIREE’s at will employment with COMPANY and/or its affiliates.

Section 10.    Proprietary and Confidential Information.

RETIREE agrees and acknowledges that, as a result of RETIREE’s employment with
COMPANY, RETIREE has acquired information regarding COMPANY’s and/or COMPANY



--------------------------------------------------------------------------------

AFFILIATES’ trade secrets and/or proprietary and confidential information
related to COMPANY’s and/or COMPANY AFFILIATES’ past, present or anticipated
business (collectively “CONFIDENTIAL INFORMATION”). No later than three (3) days
after the RETIREMENT DATE, RETIREE will gather and return to COMPANY all
CONFIDENTIAL INFORMATION, in whatever form, including electronic form stored on
any computer, device, or account, and not thereafter retain or possess any
CONFIDENTIAL INFORMATION, unless the COMPANY and/or COMPANY AFFILIATES instructs
RETIREE to retain certain CONFIDENTIAL INFORMATION in order to perform the
CONSULTING SERVICES. Therefore, except as may be required by law, RETIREE
acknowledges that RETIREE will not, at any time, disclose to others, permit to
be disclosed, use, permit to be used, copy or permit to be copied, any
CONFIDENTIAL INFORMATION acquired during RETIREE’s employment with COMPANY
unless such CONFIDENTIAL INFORMATION has ceased to be confidential other than
through an action or inaction of RETIREE in violation of this paragraph. RETIREE
agrees that in the event of an actual or threatened breach by RETIREE of the
provisions of this paragraph, COMPANY shall be entitled to inform all potential
or new employers of this AGREEMENT.

Section 11.    Restrictive Covenants.

A. Non-solicitation of Employees. During the period beginning on the EFFECTIVE
DATE of this AGREEMENT and continuing through the end of the TERM, (the
“RESTRICTED PERIOD”), RETIREE agrees not to solicit or induce, either directly
or indirectly, any employee of the COMPANY or any COMPANY AFFILIATE to cease
employment with the COMPANY or any COMPANY AFFILIATE and will not assist any
other person or entity in such a solicitation. RETIREE and COMPANY agree that
employees of the COMPANY or any COMPANY AFFILIATE may respond to open
advertisements of employment with a future employer of RETIREE without
inducement from the RETIREE. Such voluntary actions by employees of the COMPANY
or any COMPANY AFFILIATE do not violate this non-solicitation provision.

B. Non-Solicitation of Customers. During the RESTRICTED PERIOD, RETIREE will not
call on, service, or solicit competing business from customers of COMPANY or any
COMPANY AFFILIATE that RETIREE (i) had or made contact with, or (ii) had access
to CONFIDENTIAL INFORMATION about in the course of employment with the COMPANY
or any COMPANY AFFILIATE.

C. Non-Competition. RETIREE acknowledges that COMPANY has provided RETIREE with
access to CONFIDENTIAL INFORMATION and, by virtue of the INCENTIVE PLAN AWARDS,
RETIREE will continue to share in the long-term success of the COMPANY. RETIREE
also acknowledges that RETIREE has commitments to the COMPANY to provide the
CONSULTING SERVICES when reasonably available and at mutually agreeable times,
will have access to CONFIDENTIAL INFORMATION while providing those services, and
will receive valuable consideration for those services. In order to protect the
CONFIDENTIAL INFORMATION described above, and in consideration for COMPANY
entering into this AGREEMENT, RETIREE agrees that during the RESTRICTED PERIOD
RETIREE will not directly or indirectly, anywhere in the United States,



--------------------------------------------------------------------------------

(a)    perform for, render advice to, or otherwise assist any business whose
products or activities compete in whole or in part with the businesses of
COMPANY or any COMPANY AFFILIATE (a “COMPETITOR”) in any position, job, task,
function, or responsibility that is substantially similar to the job duties that
RETIREE performed for COMPANY or any COMPANY AFFILIATE at any time during
RETIREE’s employment;

(b)    perform for, render advice to, or otherwise assist any business who the
COMPANY or any COMPANY AFFILIATE has hired as a contractor or subcontractor
within 3 years prior to the RETIREMENT DATE (a “CONTRACTOR”), unless the parties
otherwise mutually agree;

(c)    accept a working relationship with any COMPETITOR or CONTRACTOR, as an
employee, independent contractor or consultant; or

(d)    invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, any COMPETITOR or
CONTRACTOR, including but not limited to serving on its board of directors;
provided, however, that: RETIREE may purchase or otherwise acquire any class of
securities of any COMPETITOR or CONTRACTOR (but without otherwise participating
in the activities of such enterprise) if such securities are listed on any
national or regional securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934.

D.    Acknowledgement. RETIREE acknowledges and stipulates that the foregoing
restrictions in Section 11 are reasonable and necessary for the protection of
legitimate business interests of the COMPANY such as CONFIDENTIAL INFORMATION
and goodwill of the COMPANY and any COMPANY AFFILIATE, while not unreasonably
interfering with the RETIREE’S ability to make a living. RETIREE agrees that
COMPANY shall be entitled to inform all potential or new employers of this
AGREEMENT.

E.    Covenant Not to Challenge Restrictive Covenants. A material purpose of
this AGREEMENT is to avoid disputes over the enforceability of the Restrictive
Covenants in Section 11 as written. Accordingly, RETIREE waives and releases any
and all claims that the Restrictive Covenants in Section 11 are not enforceable
as written, and further covenants not to sue or otherwise pursue any legal claim
contesting their enforceability as written.

Section 12.    Non-disparagement. Excluding the protected disclosures and/or
actions discussed in Section 8 above, RETIREE agrees that RETIREE will not
disparage, criticize, condemn or impugn the business or personal reputation or
character of the COMPANY or any of the COMPANY AFFILIATES, or any of the actions
or omissions which are, have been or may be taken or omitted by the COMPANY or
any of the COMPANY AFFILIATES with respect to or based upon matters, events,
facts or circumstances arising or occurring prior to the date of RETIREE’s
execution of this AGREEMENT.



--------------------------------------------------------------------------------

Section 13.    Documents. No longer than three (3) days after the RETIREMENT
DATE, RETIREE agrees to deliver as soon as reasonably possible all
correspondence, memoranda, notes, records, data, or information, analysis, or
other documents and all copies thereof, including information in electronic
form, which are related in any manner to the past, present or anticipated
business of COMPANY or any COMPANY AFFILIATES.

Section 14.    Notices. Any notice, request, demand, waiver or consent required
or permitted hereunder shall be in writing and shall be given (i) by prepaid
registered or certified mail, with return receipt requested, addressed as
follows or (ii) personally delivered at the following address:

 

   For COMPANY:    Enterprise Products Company    If by mail:    Post Office Box
4735    Houston, TX 77210-4735    If by delivery:    1100 Louisiana Street,
Suite 1000    Houston, TX 77002-5227    Attn:    Karen D. Taylor   

Senior Vice President, Human Resources

   With a copy (which alone shall not constitute notice) via
generalcounsel@eprod.com    For RETIREE:   

William Ordemann

12103 Preece Ct.

   Cypress, TX 77429    With a copy (which shall not constitute notice) via   
Email:    dordemann@comcast.net

The date of any such notice and of such service thereof shall be deemed to be
the date of mailing or personal delivery. Each party may change its address for
the purpose of notice by giving notice to the other in writing.

Section 15.    Choice of Law/Venue/Jury Trial Waiver. It is agreed that the laws
of Texas shall govern this AGREEMENT and venue for any action arising out of or
relating to this



--------------------------------------------------------------------------------

AGREEMENT or the subject matter hereof shall be proper solely in Houston, Harris
County, Texas. Each party hereby knowingly, voluntarily and intentionally waives
any and all claims or rights that such party hereto or their successors and
assigns may have to any trial by jury on any issue arising out of or relating to
this AGREEMENT, such party intending to waive and forever relinquish any right
under applicable law providing for a right of trial by jury.

Section 16.    Remedies. The parties agree that, because damages at law for any
breach or nonperformance of this AGREEMENT by RETIREE, while recoverable, will
be irreparable and inadequate, this AGREEMENT may be enforced in equity by
specific performance, injunction, or otherwise. Should any provisions of this
AGREEMENT be held to be invalid, such holdings shall not invalidate or void the
remainder of this AGREEMENT. RETIREE shall be entitled to enforce RETIREE’s
rights and COMPANY’s obligations under this AGREEMENT by any and all applicable
actions at law or equity. In addition to other remedies available to it, COMPANY
shall be entitled to petition an appropriate court for temporary restraining
orders and temporary and permanent injunctions to prevent a breach or
contemplated breach by RETIREE of any provision of this AGREEMENT since COMPANY
will have no adequate remedy at law. The amount for the bond to be posted if an
injunction is sought by COMPANY shall be $1,000.00 (One Thousand and no/100
Dollars). The prevailing party shall also be entitled to recover its costs and
attorneys’ fees incurred in enforcing this AGREEMENT.

Section 17.    Severability. In the event that any provision of this AGREEMENT,
or the application thereof to any person or circumstance, is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
under present or future laws effective during the effective term of any such
provision, such invalid, illegal or unenforceable provision shall be fully
severable, this AGREEMENT shall then be construed and enforced as if such
invalid, illegal, or unenforceable provision had not been contained in this
AGREEMENT, and the remaining provisions of this AGREEMENT shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this AGREEMENT. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision, there shall be
added automatically as part of this AGREEMENT a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

Section 18.    Amendment; Waiver. This AGREEMENT may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. Any party’s failure to insist
upon strict compliance with any provision of this AGREEMENT, or the failure to
assert any right such party may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
AGREEMENT.

Section 19.    Entire Agreement. This AGREEMENT contains all understandings,
promises and representations between RETIREE and the COMPANY and the COMPANY
AFFILIATES pertaining to the subject matters hereof and supersedes and replaces
in full all prior and contemporaneous understandings, agreements, promises,
representations and warranties, both written and oral, between RETIREE and the
COMPANY and the COMPANY AFFILIATES with respect to such subject matters.



--------------------------------------------------------------------------------

Section 20.    Taxes.

A.    Withholding: Notwithstanding anything in this AGREEMENT to the contrary,
COMPANY is authorized to withhold from any and all payments made to RETIREE
pursuant to this AGREEMENT all taxes (income, FICA or otherwise) it may be
required to withhold therefrom pursuant to any applicable law.

B.    Section 409A. It is intended that this Agreement comply with or be exempt
from all applicable provisions of Section 409A of the Code, and the terms and
conditions of the Agreement shall be interpreted accordingly.

C.    No Company Liability: RETIREE hereby acknowledges and agrees that COMPANY
shall not be liable (i) for all or any portion of any taxes, penalties, interest
or other expenses that RETIREE incurs or may incur on account of any payment
made to RETIREE under this AGREEMENT not complying with an applicable law,
including, without limitation, Section 409A of the Internal Revenue Code of
1986, as amended, or (ii) for any failure of COMPANY to withhold any tax or
other amount required to be withheld therefrom pursuant to an applicable law.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AND RELEASE IN
MULTIPLE COPIES, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, ON THE DATE
PROVIDED BELOW, TO BECOME EFFECTIVE AS PROVIDED ABOVE.

 

By:  

/s/ William Ordemann

   

08/18/2019

      William Ordemann     Date Enterprise Products Company     By:  

/s/ Karen D. Taylor

   

08/20/2019

      Karen D. Taylor     Date       Senior Vice President, Human Resources    



--------------------------------------------------------------------------------

EXHIBIT A

to

RETIREMENT, CONSULTING SERVICES AND RELEASE AGREEMENT

Incentive Plan Awards

 

    

Award

  

EPD Plan

  

Grant

Number

  

Date Granted

  

Remaining Unvested

Award Units

1.    Phantom Units    2008 LTIP    P08-2548    02/16/2016    16,250 2.   
Phantom Units    2008 LTIP    P08-4129    02/16/2017    29,000 3.    Phantom
Units    2008 LTIP    P08-5837    02/12/2018    51,000 4.    Phantom Units   
2008 LTIP    P08-7821    02/11/2019    50,000



--------------------------------------------------------------------------------

EXHIBIT B

to

RETIREMENT, CONSULTING SERVICES AND RELEASE AGREEMENT

Description of CONSULTING SERVICES

RETIREE shall provide CONSULTING SERVICES for COMPANY and COMPANY AFFILIATES at
a rate that does not exceed 49% of the average hours worked during the 36 months
preceding his RETIREMENT DATE. A separation from service shall occur as of his
RETIREMENT DATE, which shall mean a permanent reduction in the average level of
services performed to 49% of the average level of services provided in the 36
months preceding the RETIREMENT DATE.

Below is a description of the types of services RETIREE agrees to perform for
COMPANY and COMPANY AFFILIATES:

With respect to any matter upon which RETIREE has worked or provided input
during his employment with the COMPANY or any COMPANY AFFILIATE, or any other
aspect of the business of the COMPANY or any COMPANY AFFILIATE with which
RETIREE may be familiar, have experience, or provide expertise or input: respond
to inquiries, provide background or factual information, and provide general
support services, as requested by the COMPANY or any COMPANY AFFILIATE

With respect to any litigation involving any matter upon which RETIREE has
worked or provided input during his employment with the COMPANY or any COMPANY
AFFILIATE, or litigation involving any other aspect of the business of the
COMPANY or any COMPANY AFFILIATE with which RETIREE may be familiar, have
experience, or provide expertise or input: respond to inquiries, provide
background or factual information, and/or provide strategic input as requested
and determined by COMPANY or any COMPANY AFFILIATE and/or its legal counsel.
RETIREE further agrees to make himself reasonably available at mutually
agreeable times, to review materials and prepare for testimony, hearings, or
trial, as determined by COMPANY or any COMPANY AFFILIATE and/or its legal
counsel.